United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20611
                          Summary Calendar



OWUSU YAW

                      Petitioner - Appellant

     v.

HIPOLITO M ACOSTA

                      Respondent - Appellee

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CV-558
                        --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Owusu Yaw (Yaw), a native and citizen of Ghana who is

subject to a final order of removal issued in 2003, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 application

for a writ of habeas corpus challenging the denial of due process

during his removal proceedings and his mandatory detention under

8 U.S.C. § 1226(c).

     Although the district court did not address Yaw’s due

process and mandatory detention claims, we nevertheless affirm


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20611
                                -2-

the district court’s dismissal of Yaw’s 28 U.S.C. § 2241

application.   See Bickford v. Int’l Speedway Corp., 654 F.2d

1028, 1031 (5th Cir. 1981).   Yaw failed to make an initial

showing of substantial prejudice as to his due process claim.

See Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).   Further,

because Yaw was not detained under 8 U.S.C. § 1226(c) when he

filed the instant 28 U.S.C. § 2241 application, he lacked Article

III standing to challenge his detention under 8 U.S.C. § 1226(c).

See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

Finally, because Yaw did not challenge his post-removal detention

under 8 U.S.C. § 1231(a) in the district court, this court need

not consider it.   See Flores-Garza v. INS, 328 F.3d 797, 804 n.7

(5th Cir. 2003).

     Accordingly, the district court’s judgment is AFFIRMED.